Casey, J.
Appeals (1) from that part of an order of the Supreme Court (Ingraham, J.), entered September 25, 1986 in Otsego County, which denied plaintiff’s motions for summary judgment in two actions seeking a permanent injunction and (2) from an order of said court, entered September 5, 1986 in Delaware County, which denied plaintiff’s motions for summary judgment in a third action.
Plaintiff commenced these actions seeking permanent injunctions prohibiting defendants from obstructing and interfering with its attempts to enter their property to conduct certain activities relating to the preparation of final design plans and the exercise of eminent domain in connection with the construction of a power transmission line. After the actions Were commenced, plaintiff moved for preliminary injunctive relief against all defendants. By orders dated June 17, 1986, Supreme Court granted plaintiff’s motions, but imposed certain limitations on plaintiff’s activities. Upon plaintiff’s appeal, this court modified the orders by deleting the limitations imposed by Supreme Court (Power Auth. v Caputo, 125 AD2d 788). In so doing, this court adhered to its decisions in Power Auth. v Potocnik (124 AD2d 914) and Power Auth. v Bowen (121 AD2d 840) which granted similar relief. Thereaf*879ter, on July 14, 1986, plaintiff moved for summary judgment regarding its right to permanent injunctive relief in all actions. In two memorandum decisions, both of which are dated September 2, 1986, Supreme Court denied plaintiff’s motions for summary judgment against most defendants on the ground that triable issues of fact existed, prohibiting the grant of permanent injunctive relief.
We reverse. These actions have virtually the same factual and procedural history as the actions in Power Auth. v Potocnik (125 AD2d 788), wherein this court reversed orders of Supreme Court denying plaintiff’s motions" for summary judgment and ordered the motions to be granted. We find no issues of fact in the actions for permanent injunctions here on appeal. The relief sought here is identical to that sought in Power Auth. v Potocnik (supra) which, in our view, is dis-positive.
Order entered September 25, 1986 modified, on the law, without costs, by reversing so much thereof as denied plaintiff’s motions for summary judgment as to those defendants listed in plaintiff’s notice of appeal; motions granted and summary judgment awarded to plaintiff; and, as so modified, affirmed.
Order entered September 5, 1986 reversed, on the law, without costs, motion granted and summary judgment awarded to plaintiff. Mahoney, P. J., Main, Casey, Mikoll and Harvey, JJ., concur.